Caton, C. J. This submission was in court, and strictly in pursuance of the second section of the act, and it was the duty of the arbitrators, no doubt, under the third section, to hear and determine the matter before the next term of the court. But this they did not do, and the question is, did their powers expire with the next term, or rather on 'the first day of the term ? If so, their subsequent award was a nullity, and the court erred in entering the judgment. We think their powers did not expire, but that they were not only authorized, but it was their duty to act subsequently. This is manifest from the fifteenth section of the same act. That authorizes the court by its order to compel the arbitrators to proceed and hear and determine any cause submitted to them under that act. This shows that it was the intention of the legislature that the powers of the arbitrators should continue till they had discharged the duties imposed upon them, even after the-next term of the court. Unless they had power to act, the court could not compel them to do so, and the court could not exercise this coercive power till the next term, so that it must be after that time that they are required to proceed to act in obedience to the mandate of the court. The judgment is affirmed. Judgment affirmed.